DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants voluntarily canceled non-elected Group I (claims 1, 47-54, 59-63, 65-66, and 68-69) AND non-elected Group III (claims 71-72 and 74-75).
Elected Group II claims 55-58, 64, 67, 70, and 77-79, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Group IV claims 73, 76, and 80-82, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/16/2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Election of Species Requirement of 06/16/2020 is also withdrawn, since all pending claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/722,048
This Office Action is responsive to the amended claim-set of November 30, 2021.
Claims 55-58, 64, 67, 70, 73, and 76-82 have been examined on the merits.  Claims 55-56 are currently amended.  Claims 57-58, 64, 67, and 70 are previously presented.  Claims 73 and 76-82 are original.
Priority
The instant claims find support in the U.S. Provisional application 61/596,422.  Therefore, the instant claims have February 8, 2012, as their effective filing date.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 30, 2021.
The Examiner has reviewed the claim amendments and Reply of 11/30/2021.
The claim objection against claim 55 (see paragraph 21 in previous Office Action) is withdrawn since Applicants revised the claim to permit -- optional substituents -- for the rings formed by R2 and R3 and R7 and R8
The claim objection against claim 56 (see paragraph 22 in previous Office Action) is withdrawn as Applicants revised the claim to consistently reference variables in illustrations and claim narratives.
The indefiniteness rejection and corresponding rejection under 35 U.S.C. 112(d) against claim 56 (see paragraphs 23-28 in previous Office Actions) are each withdrawn since (1) Applicants deleted out the “R16” within the claim 56 narrative and (2) limited R11 to R15 and R17 to R19 of claim 56 to C3-20 cycloalkyl and C6-20 aryl instead of merely “cycloalkyl” and “aryl” as before.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 55-58, 64, 67, 70, 73, and 76-82 are allowable as written.
There is no known prior art reference that either teaches or anticipates:  (1) a compound of formula (I) according to instant claim 55; and (2) any compound of claim 64.
The reference ACS (American Chemical Society.  Chemical Abstract Service.  RN 70531-97-4.  Entered into STN/first public availability date of 16 November 1984, previously provided to Applicants in first Non-Final mailed January 5, 2021), discloses the compound:  
    PNG
    media_image1.png
    295
    317
    media_image1.png
    Greyscale
 (see attached ACS reference), wherein X 2 and R3 and the atoms to which they are attached form an aryl; R1b is 
    PNG
    media_image2.png
    168
    205
    media_image2.png
    Greyscale
 ; R7 and R8 together form an aryl; and R6 is methyl.
However, reference ACS, while exemplifying the art, is a close art, and not a prior art reference given two structural differences with the genus formula (I) of instant claim 55:  (1) R5 is NOT hydrogen or any of the required embodiments of instant claim 55; and (2) R1a is a hydrogen in ACS, which is NOT permitted in instant claim 55.  These two structural differences prevent the ACS reference from being useful as an anticipatory or obviousness prior art reference (two structural differences are two differences too many for a viable teaching, suggestion, or motivation).  Furthermore, the ACS compound is not claimed in instant claim 64.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the ACS reference to arrive at the instantly claimed invention.
The grandparent U.S. 10,189,825 B2 is not a double patent reference since the ‘825 claims are drawn to structurally distinct compounds (at least since instant claim 55 requires R7 and R8 to join together to form a bicyclic ring structure and ‘825 does not permit or claim this embodiment and ‘825 base claim 1 requires R2 and R3 to join to form a benzene ring whereas instant claim 64 compounds do not claim this embodiment 
The parent U.S. 10,556,890 B2 is not a double patent reference since the ‘890 claims do not permit one of the aryl, heteroaryl, or heterocyclic rings formed from R2 and R3 joining together as required by instant claim 55.  Furthermore, all of the species of the ‘890 claims have R7 and R8 joined together to form a ring whereas this is not seen in any of the species of instant base claim 64.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625